39 So.3d 1292 (2010)
Leslie WILL, Appellant,
v.
STATE of Florida DEPARTMENT OF REVENUE CHILD SUPPORT ENFORCEMENT, o/b/o Frank J. WILL, Appellee.
No. 4D09-1022.
District Court of Appeal of Florida, Fourth District.
August 11, 2010.
Darren K. Edwards, Fort Lauderdale, for appellant.
Bill McCollum, Attorney General, and William H. Branch, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla. 1979).
GROSS, C.J., CIKLIN, J., and KEYSER, JANIS, Associate Judge, concur.